Name: 76/515/ECSC: Council Decision of 1 June 1976 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: labour law and labour relations;  European construction;  agricultural structures and production
 Date Published: 1976-06-09

 Avis juridique important|31976D051576/515/ECSC: Council Decision of 1 June 1976 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 149 , 09/06/1976 P. 0012 - 0014 Finnish special edition: Chapter 1 Volume 1 P. 0120 Swedish special edition: Chapter 1 Volume 1 P. 0120 COUNCIL DECISION of 1 June 1976 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community (76/515/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Article 18 of the Treaty establishing the European Coal and Steel Community, Whereas by its Decision of 7 May 1974, the Council designated the producers' and workers' organizations referred to in the third subparagraph of that Article; Whereas by its Decision of 25 June 1974 (1), the Council appointed the members of the Consultative Committee for the period extending from 25 June 1974 to 24 June 1976; Whereas the representative organizations required to draw up lists of twice as many candidates as there are seats allotted to them should be designated in order to renew the Consultative Committee for a period of two years, HAS DECIDED AS FOLLOWS: Article 1 The representative organizations of producers and workers listed in the table annexed to this Decision are hereby designated to draw up lists of candidates on the basis of which the members of the Consultative Committee of the European Coal and Steel Community shall be appointed in numbers equal to those shown in the same table in respect of those same organizations. Article 2 The Council will subsequently designate the organizations required to nominate candidates in the workers' category for Belgium and Italy. Done at Brussels, 1 June 1976. For the Council The President G. THORN (1)OJ No C 14, 21.1.1975, p. 1. ANNEX >PIC FILE= "T0008953""PIC FILE= "T0008954">